DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see pages 8, 9, filed 06/30/2022, with respect to claims 1-4,6-11,13-18 and 20, 21 have been fully considered and are persuasive.  The rejection of claims 1- 4,6 -11,13 -18 and 20, 21 under 35 U.S.C 102(a)(2) has been withdrawn. 
	Applicant argues that the prior art made of record does not teach based on the determined context level, identifying, by the dialog system, a value for the term using a database storing a plurality of values for the user in association with the context level, wherein identifying the value includes: based on the determined context level, selecting the database for the context level, of a plurality of context-level-based databases, and querying the selected database with an identifier of the user and the term to identify the value (Amendment, pages 8, 9).

Allowable Subject Matter
3.	Claims 1-4,6-11,13-18 and 20, 21 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
	As to claims 1- 4,6 -11,13 -18 and 20, 21, the prior art made of record does not teach or suggest based on the determined context level, identifying, by the dialog system, a value for the term using a database storing a plurality of values for the user in association with the context level, wherein identifying the value includes: based on the determined context level, selecting the database for the context level, of a plurality of context-level-based databases, and querying the selected database with an identifier of the user and the term to identify the value; disambiguating, by the dialog system, the term using the identified value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/Primary Examiner, Art Unit 2658